Citation Nr: 1803115	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  11-11 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) due exclusively to the service-connected anxiety disorder, pursuant to Rice v. Shinseki, 22 Vet. App. 477 (2009).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

In October 2015 and October 2016, the Board remanded the issue of entitlement to service connection for hepatitis C for further development.  

The Board notes that jurisdiction for the claim of entitlement to a TDIU is established under Rice v. Shinseki, 22 Vet. App. 447 (2009), which found that where a claimant or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Thus, in the October 2016 decision, the Board expanded the present appeal to include a derivative claim for a TDIU as a component of the request for an increase of an anxiety disorder rating.  

Also in October 2016, the Board entered a decision that granted an increased rating of 50 percent, but not higher, for an anxiety disorder.  See 38 U.S.C. §§ 511(a), 7103(a), 7104(a), 7252, 7261, 7266 (2012); 38 C.F.R. §§ 3.160(d)(2), 20.1100 (2017).  The Board remanded the derivative claim for TDIU due to the service-connected anxiety disorder.

Thereafter, in a May 2017 supplemental statement of the case, the AOJ denied entitlement to a TDIU due exclusively to the service-connected anxiety disorder.  The matter has now returned for further adjudication.

Finally, the Board notes that while this claim was in remand status, the Veteran filed a timely notice of disagreement (NOD) to a November 2017 decision regarding the payment of attorney fees.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the AOJ acknowledged receipt of the NOD in November 2017 and is actively developing that claim.  Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.


FINDINGS OF FACT

1.  The Veteran's hepatitis C was not manifested for many years after service, and has not been shown by competent and probative medical evidence to be etiologically related to any in-service event or injury.

2.  The Veteran's service-connected anxiety disorder does not render him incapable of securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hepatitis C have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for a TDIU due to service-connected anxiety disorder are not met.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the present case, VA's duty to notify was satisfied by way of a July 2009 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The Veteran has not identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  Additionally, the Board finds that there has been substantial compliance with its previous remand directives, to include obtaining outstanding records, providing the Veteran with a VA examination, and obtaining etiology opinions. 

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran seeks entitlement to service connection for hepatitis C, which he contends had its onset during his active service due to his work repairing weapons, through air gun inoculations, or by sharing razors.

A. Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. 1110, 1131 (2012); 38 C.F.R. 3.303(a) (2017).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).

Under 38 U.S.C. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

B. Factual Background

Service treatment records are negative for any complaints, diagnoses, or treatment of hepatitis C or any liver disorder.  Service records show that the Veteran was administered numerous immunizations, but fail to show that the Veteran suffered from any complications or reported any concerns with respect to the administration of the immunizations.  During the Veteran's November 1971 discharge examination, the Veteran's abdominal examination was normal.  

Post-service treatment records show that the Veteran was diagnosed with chronic hepatitis C in November 2001.  

The Veteran was afforded a VA examination in May 2002.  He reported that he was diagnosed with hepatitic C a year earlier after a routine examination by his primary physician.  He indicated that he had never had a blood transfusion, but he did have a brother who had hepatitis C.  He denied unprotected sex with prostitutes, but he did report having had more than ten sexual partners during his lifetime.  He also reported that he had a history of injected heroin abuse and that he was currently on a methadone program to treat his heroin addiction.  He also reported being incarcerated for 13 months in the early 1980s.  The examiner indicated that the Veteran had several risk factors, including multiple sex partners, IV drug abuse, a sibling with hepatitis C, and incarceration.  The examiner concluded that it was not possible to say which of the Veteran's risk factors "infected him without resort of pure speculation."  

In a July 2009 Risk Factors for Hepatitis Questionnaire, the Veteran reported a history of intravenous drug use, but he denied high-risk sexual activity, hemodialysis, tattoos or body piercings, sharing toothbrushes or razor blades, acupuncture, and blood transfusions.  

An October 2009 VA new patient note shows that the Veteran reported being diagnosed with hepatitis C in 1989.  He also reported a history of cocaine and heroin abuse that he quit 15 years earlier.  A March 2010 VA GI consultation note shows that the Veteran reported being diagnosed with hepatitis C in 1989.  He also reported a history of intravenous drug use in the 1980s.  He indicated that he was treated for hepatitis C in 2003, but that he failed treatment.  

In a July 2010 statement, the Veteran's private physician, Dr. C.E., indicated that the Veteran's "military service experience may have contributed to his chronic illness."  

During the August 2015 Board hearing, the Veteran testified that he may have gotten hepatitis due to handling waste buckets in Vietnam.  He also noted that there were mosquitoes.  The Veteran also indicated that he repaired weapons in Vietnam, to include the weapons of fellow soldiers who had been injured or killed, and that he would have small scratches on his fingers.  The Veteran's wife testified that the Veteran told her that he shared razors while in service.  

The Veteran underwent a VA examination in February 2016.  The examiner opined that it was less likely than not that the Veteran's hepatitis C was incurred in or caused by service because there is "no record of any incident in service that would lead to" hepatitis C.  The examiner also noted that the Veteran had other risk factors for hepatitis C, such as IV drug use, multiple sexual partners, and a period of incarceration.  

In a May 2017 addendum opinion, the February 2016 VA examiner considered the Veteran's theory that his hepatitis C resulted from his work with ammunition in service, air gun inoculations, sharing razors, or the overall conditions in Vietnam.  The examiner indicated that "while there is a possibility of exposure from these reported exposures[,] [c]learly IV drug use, tattoos...and prison, from a volume of exposure would far outway [sic] the potential exposure expressed by the [V]eteran."  The examiner also addressed the May 2010 statement of Dr. C.E. that the Veteran's military service may have contributed to his chronic conditions; however, the examiner noted that it was speculative and without rationale and questioned whether Dr. C.E. was aware of the Veteran's other risk factors outside of service.  The examiner concluded that he stands by his previous opinion that the Veteran's hepatitis C was less likely as not due to service.  

C. Analysis

As an initial matter, the Board notes that the Veteran has been diagnosed with hepatitis C.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to an in-service occurrence of an injury or disease, the service treatment records are absent of complaints of symptoms or a diagnosis of hepatitis C during service.  The first objective post-service evidence of a diagnosis of hepatitis C is in 2001, which is 30 years after the Veteran's period of service.  The Board notes that the Veteran reported on multiple instances that he was first diagnosed with hepatitis C in 1989, which is still almost 20 years after the Veteran's active service.  As hepatitis C was not shown for many years after the Veteran's period of service, this lapse in time without medical complaints since military service can be used as evidence that weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).   

The Veteran is competent, as a layperson, to report that he received air gun inoculations in service; that he shared razors, and that he repaired weapons with scratches on his hands.  The Board finds no basis to question his credibility in this regard.  However, the Veteran is not competent to render an opinion regarding etiology of a medically diagnosed condition as complex as hepatitis C because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board finds the February 2016/May 2017 medical opinions of the VA examiner to be highly probative to the questions at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the February 2016/May 2017 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, physical examination, and acknowledgement of the Veteran's lay statements.  Moreover, the opinion is supported by a sufficient explanation and reference to pertinent evidence of record. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale).  Furthermore, the conclusions are consistent with the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008) (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion").  Because the examiner had an accurate history, medical expertise and training, and provided a sound rationale for the medical opinion, February 2016/May 2017 medical opinion is of significant probative value and weighs against a finding that hepatitis C is of service origin.  

The Board acknowledges the July 2010 statement of the Veteran's private physician, Dr. C.E., indicating that the Veteran's "military service experience may have contributed to his chronic illness."  However, this opinion is speculative and not supported by rationale or explanation.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding doctor's statement that brain tumor "may well be" connected to Agent Orange exposure was speculative); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).  Therefore, Dr. C.E.'s statement is, at best, minimally probative, and is far outweighed by the highly probative reports discussed above.

In sum, after careful consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's hepatitis C was not manifested for many years after service, and has not been shown by competent and probative medical evidence to be etiologically related to any in-service event or injury.  The most probative evidence shows that the Veteran's hepatitis C was more likely to have been have been caused by his reported risk factors, i.e., IV drug use and incarceration, during the 1980s.  

In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.

III. TDIU

A TDIU claim was inferred as a part of the Veteran's appeal of a higher rating for his service-connected anxiety disorder.  See Rice v. Shinseki, 22 Vet. at 447, 454.  As such, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the underlying service-connected disability on appeal, which, in this case, is the anxiety disorder.  See id, at 454-455 (holding that when a request for TDIU is raised during the administrative appeal of the initial rating assigned for the underlying disability, it is not a separate claim for benefits, but rather is part of the adjudication of the claim for increased compensation for that underlying disability).

A. Legal Criteria

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet the percentage standards if he is unemployable by reason of his service-connected disabilities.  If a Veteran is found to be unemployable solely due to his service connected disabilities, then the case is to be referred to the Director of Compensation Service for extraschedular consideration.  The question therefore becomes whether or not the Veteran is unable to secure or follow a substantially gainful occupation solely due to service connected disabilities.  38 C.F.R. § 4.16(b).

Here, the Veteran was service connected for the following disabilities: (i) anxiety disorder, rated as 50 percent disabling since June 25, 2009; and (ii) diabetes mellitus, rated as 10 percent disabling since March 29, 2012.  Thus, for the entire appeal period, the Veteran did not meet the schedular criteria for a TDIU outlined above.  38 C.F.R. § 4.16 (a).  Nevertheless, the Board must consider whether the evidence otherwise warrants referral to the appropriate VA officials for entitlement to a TDIU on an extra-schedular basis under the provisions of 38 C.F.R. §4.16(b).  The key determination, then, is whether the Veteran is unemployable.

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by non-service connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

B. Factual Background

Here, the record reflects that the Veteran worked as a barber for over 30 years after leaving service.  See January 2010 VA Form 21-8940.  He graduated from high school and went to barber college, where he earned a barber diploma.  See Education Documents.

The Veteran was afforded a VA mental disorders examination in March 2010.  The Veteran reported that he used to like cutting hair, but he indicated that he no longer does that activity because "it seems like people talk about you or something."  The Veteran indicated that he worked as a barber for 35 years and that he retired eight months ago.  The Veteran reported a markedly diminished interest or participation in activities, which the examiner indicated was "better accounted for by the [V]eteran's terminal illness and medical problems."  The Veteran reported that he was irritable and angry on a regular basis.  The examiner did not provide a psychiatric diagnosis and assigned a GAF score of 70.  The examiner indicated that "[t]he only prominent psychiatric symptom the [V]eteran reported at this time is 'nervousness.'"  She also noted that the Veteran reported that he is occasionally irritable and does not like to be around other people.  She concluded that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  

In an April 2010 statement, the Veteran's wife reported that the March 2010 VA examination was only a few days before the Veteran underwent a liver transplant and that the Veteran was "very ill and heavily medicated."  

In a June 2010 letter, Dr. J.T.W indicated that he conducted a clinical interview of the Veteran in July 2009.  He indicated that since returning to civilian life, the Veteran "has had serious sleep disturbances as a result of nightmares about Vietnam."  He also indicated that the Veteran reported feeling drained of energy and a significant loss of interest in work or life activities.  In the Veteran's words "he would not care if he died."  Dr. J.T.W. reported that the Veteran's "flashbacks and anxiety are triggered by the smell of dead animals, car backfire, and firecrackers."  He provided a diagnosis of PTSD and assigned a GAF of "40, unemployable."  

In a separate June 2010 letter, Dr. J.T.W. stated that the March 2010 VAX was invalid because the Veteran was seen while on heavy doses of medication prior to receiving a liver transplant.  He indicated that "[g]iven that [the Veteran] was on heavy medication and in two weeks would receive a liver transplant, it is inconceivable to any competent examiner that a GAF of 70 was an accurate assessment."

A July 2010 VA mental health consultation shows that the Veteran reported that his "nerves were bad."  He also reported insomnia and dreams about the Vietnam War.  On examination, the Veteran's stream of mental activity was coherent, his mood and affect were "feels helpless and depressed," and he was "barely oriented x 4."  The Veteran's recent and remote memory were fair, at times poor, and his insight was limited.  He was assigned a GAF score of 50.  

In an August 2010 statement the Veteran reported that he had not been able to work since late 2009 due to "PTSD and liver problems."

A September 2010 VA psychiatry note shows that the Veteran reported poor motivation and low energy.  He also reported only sleeping four to five hours per night.  On examination, his affect and mood were pleasant, there was no evidence of psychotic symptoms, and no suicidal ideation reported.  It was noted that the Veteran was "overall doing well."  

VA treatment records from September 2010 to January 2011 show that the Veteran attended a PTSD group regularly, where he was noted to be an active participant.  He consistently denied suicidal or homicidal ideation.

A February 2011 VA treatment record shows that the Veteran reported that he was "not doing well."  He indicated that all he wanted to do was sit in his home all day and that he was not motivated to do anything.  He also reported that he was still having nightmares and intrusive memories.  On examination, the Veteran was oriented, his appearance was neat, and there was no psychomotor agitation or retardation.  The Veteran's attitude was cooperative, his speech was of normal rate and volume, his mood was "somewhat sad," and his affect was restricted.  There was no evidence of audio or visual hallucinations.  The Veteran's thought processes were linear and goal directed, and he denied suicidal or homicidal ideation, delusions, and thoughts of harm.  The Veteran's judgment and insight were fair to good.  He was assigned a GAF score of 55.

VA treatment records from February 2011 to March 2011 show that the Veteran attended a PTSD group regularly, where he was noted to be an active participant.  He consistently denied suicidal or homicidal ideation.

During a March 2011 VA examination, the Veteran reported that he stopped working in June 2009 due to medical reasons.  The examiner noted that the Veteran "could go back to working as a barber but he does not want to."  The Veteran indicated that he used to enjoy fishing and sewing, but he stopped doing those activities when he was sick and has not started doing them again.  The examiner diagnosed the Veteran with anxiety disorder and assigned a GAF score of 61.  The examiner noted that no significant impairments in thought or communication were observed during the examination.  The examiner also opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner concluded that "it is reasonable to assume that occasional decrease in work efficiency would be possible if Veteran were working due to the previously described anxiety symptoms.  Social functioning is also occasionally decreased (e.g. stays home a lot, does not always maintain consistent contact with friends and family)."

VA treatment records from April 2011 to June 2011show that the Veteran attended a PTSD group regularly, where he was noted to be an active participant.  He consistently denied suicidal or homicidal ideation.  On one occasion in May 2011, the Veteran admitted to a relapse with heroin.  

A June 2011 VA mental health note shows that the Veteran reported that he was "not so good."  He indicated that he wakes up throughout night, but is able to get back to sleep.  He reported that he was having nightmares that he does not remember, and he wakes up drenched in sweat.  His wife reported that he mumbles in his sleep and will get up and look out the windows.  The Veteran's wife also indicated that the Veteran was very angry and irritable.  The Veteran reported that Memorial Day was very difficult.  He indicated that he "drove around for several hours, then took 4 methadone tablets and stayed in room."  He also described avoidance of war movies and news stories about war.  

On examination, the Veteran was alert and oriented, but unshaven and tired appearing.  He displayed no abnormal activity, and his attitude was cooperative.  His speech was of normal rate and volume, his mood was sad and anxious, and his affect was restricted.  There was no evidence of auditory or visual hallucinations, suicidal or homicidal ideation, delusions, or thoughts of harm.  The Veteran's thought processes were linear and goal directed, and his judgment and insight were good.  

A September 2012 VA treatment record shows that the Veteran reported ongoing symptoms of anxiety.  He indicated that he was getting along better with his wife and that he was somewhat less irritable.  He reported that he still had nightmares and still isolated from people.  The Veteran indicated that he recently established a barber shop in his home.  He reported that he took no new customers; his customers were people he had known for a long time.  He indicated that "doing barber work has made things brighter for him and is relaxing."  

An April 2014 VA treatment record shows that the Veteran reported that his daughter was still living with him and that he sees his sons and grandchildren about once a month.  He also indicated that he opened a barber shop in his home for his old customers.  He reported that he does not take new customers.  He indicated that he gets angry, "but I have learned to control myself."  A mental status examination was essentially normal.  

An October 2014 VA treatment record shows that the Veteran reported "much less" flashbacks and nightmares and better sleep.  He reported no worsening of symptoms and no new symptoms.  He indicated that he "stays home mostly but he can get out some."  He reported that on some days, he feels depressed but "not for too long."  On examination, the Veteran's mood was mildly depressed, and his affect was congruent.  

In a November 2014 letter, Dr. J.T.W. indicated that he conducted a follow-up interview with the Veteran in November 2014.  Dr. J.T.W. noted that "PTSD untreated or poorly treated becomes worse over time. That is Veteran's situation."  Dr. J.T.W. also opined that "[a]t this point in time and for the foreseeable future it is very unlikely that Veteran can obtain or maintain suitable gainful employment.  He is 100% disabled."

In a November 2014 statement, the Veteran reiterated his belief that the first VA examination was invalid.  He also reported that he suffers from "depression, nightmares, flashbacks, social phobia, anxiety, panic attacks, [and] hallucinations" and that he "forced to leave my job because I was no longer able to tolerate people."  The Veteran also indicated that his "memory and concentration have gotten worse too."

A June 2015 VA treatment record shows that the Veteran reported that his flashback, nightmares, and mood were "much better."

During the August 2015 Board hearing, the Veteran testified that he last worked as a barber in 2008, a job he left because he could no longer get along well with his customers.  He reported that he "just had problems with them" because they would "be talking about me and laughing."  The Veteran testified that he got in a few fights with his customers before he left, so his supervisor told him it would be best if he went somewhere else.  

A February 2016 VA treatment record shows that the Veteran reported fewer flashbacks and nightmares and that his sleep had improved.  He also indicated that his wife's family visited for the holidays.  On examination, the Veteran was friendly and cooperative, with normal appearance, good hygiene, and fair eye contact.  He was alert and attentive, and his mood was normal.  The severity of his PTSD was described as "low."  

Subsequent VA treatment records through March 2016 show that the Veteran attended weekly PTSD group therapy sessions.  During these sessions, the Veteran was attentive and oriented.  His mood was calm and stable, and his affect was appropriate.  His speech was normal, and no thought disorder or other psychotic symptoms were reported or observed.  

The Veteran was afforded a VA examination in March 2016.  The Veteran reported that he was last employed in 2006 as a barber, but he stopped because his bosses told him that he was not getting along with the customers.  He also reported that the customers aggravated him by complaining about their haircuts, talking about things that aggravated him, and laughing and looking at him.  The Veteran indicated that he provides security at his church once a month.  He reported that "other than go to the barber shop sometimes and sit around," he is "not too sociable now like I used to be, nothing to talk about."  The Veteran indicated that he had a loss of interest in his usual activities after he had the liver transplant.  He indicated "before I had the liver transplant there has been a big change, I loved to be at work and things started going, after I started getting sick and people didn't trust me, the hepatitis had my hands real nervous like and I couldn't do my work the way I used to [be]cause I had the shakes a lot."  

On examination, the Veteran's grooming and hygiene were good, and he wore well-fitting clothes.  His eye contact was good, and he was cooperative.  The Veteran's motor movements were unremarkable.  The Veteran described his mood as "pretty good," and his affect was broad and congruent to speech content.  His speech was of normal pace, rhythm, and volume, and his thought process were grossly logical.  There were no signs of thought disorder, delusions, or hallucinations.  He was fully oriented to person, place, time, and circumstance.  On an immediate memory screening, the Veteran was able to correctly recall two out of three random words after a brief delay with a distractor.  He was able to correctly recite five digits forward.  There were no obvious concerns about his memory, and he appeared to be an adequate historian.  The examiner indicated that the Veteran had the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and impaired judgment.

The examiner summarized the Veteran's level of occupational and social impairment as "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  The examiner noted that VA treatment notes reflected stable mood and anxiety or improved symptoms."  The examiner also noted the aforementioned letters from Dr. J.T.W., which indicated that the Veteran's PTSD had been poorly treated and that the Veteran was unemployable.  The examiner indicated that Dr. J.T.W. "is a private practitioner known to provide diagnostic opinions for [V]eterans seeking benefits."  The examiner also noted that "[n]o information was provided regarding why he thought [the Veteran's] treatment was poor or inadequate and provided no informations [sic] as to why he considered [the Veteran] to be unemployable."  

Finally, the examiner opined that the Veteran's symptoms had the following occupational effects: mild impairment of the ability to work cooperatively and
effectively with co-workers; moderate impairment of the ability to work cooperatively and effectively with supervisors; moderate impairment of the ability to work cooperatively and effectively with the public; mild impairment of the ability to understand and follow instructions; mild impairment of the ability to retain instructions; mild impairment of the ability to communicate effectively in writing; moderate impairment in the ability to solve technical or mechanical problems; mild impairment of the ability to maintain task persistence and pace; mild impairment of the ability to arrive at work on time; and moderate impairment of the ability to work a regular schedule without excessive absences.  

A June 2016 VA mental health record shows that the Veteran reported that his flashbacks, nightmares, and mood were much better.  He also reported that he was working as a barber "some at home."  On examination, the Veteran's concentration and memory were intact, and his PTSD was noted as being "mild."  

A September 2016 VA treatment record shows that the Veteran requested substance abuse treatment due to a relapse of heroin abuse.  He reported that he worked from his home-based barber shop.  

In January 2017, the Veteran submitted an updated VA Form 21-8940.  He again indicated that he was unable to work due to PTSD and hepatitis C.  He also reported that he last worked in June 2009 as a barber and that he had not worked since then.  

C. Analysis

After reviewing the record evidence, the Board finds that the Veteran is not unemployable due solely to his anxiety disorder.  The foregoing evidence reflects that although the Veteran had some difficulties getting along with people while he was working, he held his last job for almost 40 years and ultimately quit, in large part, because of his non-service connected physical disabilities.  Additionally, this degree of occupational impairment is not suggested by the March 2011 examiner's finding that the Veteran had occasional decrease in work efficiency and the March 2016 examiner's finding that the Veteran's anxiety disorder results in mild to moderate occupational impairment.  

The Board acknowledges Dr. J.T.W.'s June 2010 report that the Veteran was assigned a GAF score of 40 and was unemployable and Dr. J.T.W.'s November 2014 report that the Veteran's PTSD was poorly treated and worsening and that "for the foreseeable future it is very unlikely that Veteran can obtain or maintain suitable gainful employment."  However, the Board finds that these statements are in direct conflict with contemporaneous VA treatment records and examination reports showing that the Veteran reported an overall improvement of symptoms, including fewer nightmares, better sleep, and less anger.  In fact, in April 2014, the Veteran reported opening a barber shop in his house, seeing his sons and grandchildren about once a month, and that he had learned to control his anger.  In October 2014, the Veteran reported getting out of the house on occasion and experiencing fewer flashbacks and nightmares, and he indicated that although he still feels depressed on occasion, his depression does not last "for too long."  In June 2015, the Veteran reported that his mood was "much better," and in February 2016, it was noted that the Veteran had a normal mood and his symptoms were of low severity.  

Accordingly, the Board finds that the VA opinions discussed above outweigh Dr. J.T.W.'s opinion that the Veteran is unemployable due to his anxiety disorder.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008) (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion").  

Moreover, the Veteran's reports of severe incapacitation due to a service-connected anxiety disorder are less credible and probative than his clinical reports that symptoms are of milder severity and cause much less functional impairment.  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care"); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).  As discussed above, despite describing severe symptoms in lay statements and testimony, VA treatment records consistently show more mild symptoms and much less functional impairment.  

Significantly, despite the Veteran's many lay statements that he had not worked since 2009, to include during the August 2015 hearing and on a January 2017 VA Form VA Form 21-8940, the evidence reflects that the Veteran has been employed as a barber, as recently as September 2016.  Further, because the Veteran failed to provide the accurate information on the updated VA Form 21-8940, the Veteran's file lacks specific information about whether the Veteran is currently unemployed and for how long he was unemployed during the pendency of this claim.  While the Board has tried to obtain additional evidence, the Veteran did not provide it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

In summary, the most probative evidence of record does not show that the Veteran is unable to maintain substantially gainful employment due to his service-connected anxiety disorder.  Therefore, the Board declines to refer the Veteran's TDIU claim to the Director of Compensation Service for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b).  As the preponderance of the evidence is against the claim, the benefit-of -the-doubt doctrine is not applicable.  38 U.S.C. § 5107; 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to a TDIU due exclusively to the service-connected anxiety disorder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


